  Case 2:19-cv-07218-CJC-GJS Document 28 Filed 11/05/19 Page 1 of 1 Page ID #:117

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                                    CIVIL MINUTES – GENERAL


Case No.        CV 19-07218-CJC (GJSx)                             Date       November 5, 2019
Title           Chris Langer v. Myer Property LLC et al


PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                           Not Reported
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                              None Present

PROCEEDINGS:            (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                        SETTLEMENT


       The Court, having been advised by the Plaintiff that this action has been settled by a
Notice of Settlement [27], hereby orders this action dismissed without prejudice. The Court
hereby orders all proceedings in the case vacated and taken off calendar. The stay that was
in place is hereby LIFTED.

       The Court retains jurisdiction for sixty (60) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed.

                                                                                      -   :        -
                                                   Initials of Deputy Clerk     gga
cc:




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 1 of 1
